Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on March 3, 2021.
3.	Claims 1-8, 10, 12-23 and 25-35 are pending in this application.
4.	Claim 1 have been amended. Claims 9, 11, 24 and 36-37 have been canceled.
Response to Arguments
5.	Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
6.	Applicant contends that “As recited above, claim 1 is amended herein to include limitations of claim 9 and for clarity. More specifically, as amended herein, claim 1 recites “predict[ing] a 3D trajectory of a particular physical object instance of the one or more instances of the physical objects” and “tracking, by the computer system, a three-dimensional (3D) trajectory of a particular physical object instance of the one or more instances of the physical objects based, at least in part, on the predicted 3D trajectory of the particular physical object instance.” The Applicant respectfully asserts that the applied references, individually or in any motivated combination, do not teach, disclose or fairly suggest at least these aspects of claim 1”. Further on, “Nevdahs and Wang, individually or in any motivated combination, do not teach disclose or fairly suggest “predict[ing] a 3D trajectory of a particular physical object instance of the one or more instances of the physical objects”.
Examiner respectfully disagrees. Nevdahs discloses a method for autonomous vehicle to follow a target.  In Fig. 4, a method for the first target following mode is presented.  The method 400 may begin at block 402, where a current target position and velocity may be estimated by a motion tracking device associated with a target.  In some embodiments, the current target position and velocity may be estimated based on target sensor readings collected by the motion tracking device. In block 404, the current target position and velocity may be sent by the motion tracking device to an autonomous vehicle associated with the motion tracking device. In block 406, an anticipated target position and velocity may be determined based on the received current target position and velocity.  Because the target and thus the motion tracking device are moving and there is inherent latency in the data transfer between the motion tracking device and the autonomous vehicle, the received current target position and velocity may be a previous target position and velocity and not an actual current target position and velocity of the target.  To compensate for the inherent latency in the data transfer, the autonomous vehicle may use target prediction techniques to determine the anticipated target position and velocity based on the current target position and velocity of the motion tracking device and/or previous target positions and velocities.  For example, as illustrated in FIG. 3, the anticipated target position may be equal to (tpos+tvel*dt) where dt is the inherent latency in the data transfer between the motion tracking device and the autonomous vehicle.
	Further on, Nevdahs presents methods in which steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity,  [See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0071-0081, 0083, 0090, 0110, 0116, 0132, 0146, 0150, 0166, 0168, 0175].
	Wang, from the same field of endeavor, discloses a method for controlling a UAV. The method may include acquiring, when the UAV is at a first location, a target from one or more images captured by an imaging device that is carried by the UAV; and controlling the UAV to track the acquired target.  The target may be acquired based on a selected point in the one or more images.  The images may be captured by an imaging device on the movable object at the first location. The selected point in the one or more images may be associated with a set of image coordinates.  The target may be positioned at a second location that is associated with a set of world coordinates.  A transformation may be generated from the set of image coordinates to the set of world coordinates.  A direction vector from the first location to the second location may be calculated based on the transformation.  A path may be generated for the UAV to track the acquired target based on the direction vector. In some embodiments, the path may be an optimized route between the first location (associated with UAV) and the second location (associated with target).  The path may be optimized based on one or more parameters including flight distance, flight time, energy consumption, altitude, weather effects including wind directions and speed, and/or tracking of the target (such as speed and direction of target).  The path may also be optimized for the UAV to avoid one or more obstacles between the first location and the second location.
	Also in Wang, Fig. 26 illustrates supporting target tracking in a movable object environment. At step 2601, a movable object may start tracking a target.  At step 2602, the movable object can capture one or more images, such as videos, in real time.  For example, the  [See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0180, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0270, 0281]. 
	Accordingly, the Office stands their position that the cited prior art as on record meets with the contended limitations.

7.	Applicant contends that “claim 1 also recites, inter alia, “distinguish[ing] one or more instances of the physical objects from a background of the received images.”…Nonetheless, Zeng is silent with respect to distinguishing from a background of the received images. Accordingly, individually or in any motivated combination the applied references also fail to teach, disclose or fairly suggest these aspects of claim 1”
	Examiner respectfully disagrees. Zeng discloses a method for controlling a vehicle operating during a dynamic vehicle event includes monitoring a first input image, monitoring a first tracked object within the first input image in a first tracking cycle, monitoring a second input image, monitoring a second tracked object within the second input image in a second tracking cycle, and determining a dissimilarity measure comparing the first tracked object to the second tracked object.  The dissimilarity measure estimates whether the first tracked object and the second tracked object represent a single tracked object proximate to the vehicle.  
Fig. 5 shows the exemplary image fusion module 120. The motion analysis and salient region detection module 112 identifies image areas for further analysis that exhibit a threshold confidence for containing objects or parts of objects.  Image areas corresponding to previously identified objects are determined using a priori information including object information of previous time-step such as the object track and position. The salient image areas can be identified using extraction algorithms including a scale-invariant feature transform (SIFT), a speeded up robust feature (SURF) algorithm, and/or a maximally stable extreme region (MSER) algorithm.  A histogram of oriented gradients (HOG) and eigen-image coefficients can be used in one embodiment. Other regions of interest in the modified image may be identified using edge, corner, and salient blob detection methods.  Additional regions of interest may be identified using optical flow detection between consecutive modified images and by projecting previously identified objects onto the modified image as described herein below. Edge detection may be executed using one of multiple known methods.  Corners may be identified using one of multiple algorithms including a Harris corner detection algorithm. 
	Further on, areas of interest in the modified image may additionally be identified by analyzing pixels for visual characteristics such as color and/or texture corresponding to a ground 
Additional method used to apply trained classifiers to the features extracted from the image areas to identify and classify object in the image areas include utilizing a support vector machine (SVM) and a neural network. As one skilled in the art will recognize, artificial neural networks or neural networks are computer systems created for complex and adaptable decision making. By training and tuning a neural network, input data including multiple identified features can be analyzed to identify and classify objects in the image areas [See Zeng: at least Figs. 3-8 and par. 0007, 0028, 0035, 0036-0044, 0049-0051, 0055, 0073]. 
	Therefore, Zeng teaches or suggest the use of image processing techniques to detect or differentiate objects from foreground in analyzed images.
Accordingly, the Office stands their position that the cited prior art as on record meets with the contended limitations.
	All remaining arguments that are dependent on the aforementioned arguments are therefore deemed unpersuasive.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on March 19, 2021 and April 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-3, 5-8, 14-23, 25 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby et al.(US 2009/0157233 A1)(hereinafter Kokkeby) in view of Zeng(US 2010/0191391 A1)(hereinafter Zeng) in further view of Nevdahs et al.(US 2016/0018822 A1)(hereinafter Nevdahs) and in further view of Wang et al.(US 2019/0011921 A1)(hereinafter Wang).
Regarding claims 1 and 17, Kokkeby discloses a method for tracking physical objects in a physical environment [See Figs.  1-8 and par. 0005-0009, 0020 regarding system and methods for autonomous tracking and surveillance are configured to enable an unmanned air vehicle (UAV) continuously to observe stationary and track moving target. The targets may be ground-based, airborne and/or seaborne. The targets may be fixed structures, such as buildings, and may even be subsurface.] and an unmanned aerial vehicle (UAV) configured for autonomous flight through a physical environment[See Fig. 8 regarding UAV 74], the method and the UAV comprising: 
a first image capture device; a second image capture device[See at least Figs. 1, 7, par. 0026-0028, 0058 regarding a UAV (not shown) includes at least one video camera, which may be a digital camera. For simplicity the singular form of camera will be used throughout, although those of ordinary skill in the art will appreciate that the UAV may include more than one camera.]; and 
receiving, by a computer system of the autonomous vehicle, images of the physical environment captured by one or more image capture devices coupled to the autonomous vehicle / a computer system configured to: receive images of the physical environment captured by any of the first image capture device or second image capture device [See at least Figs. 1, 2, 7, par. 0026-0028, 0058 regarding a UAV (not shown) includes at least one video camera, which may be a digital camera. For simplicity the singular form of camera will be used throughout, although those of ordinary skill in the art will appreciate that the UAV may include more than one camera. The UAV further includes a plurality of sensors. A video signal generated by the camera and signals generated by the sensors are transmitted to hardware components that use the signals to visualize and track the target. The ATR module 22 includes instructions to analyze the video signal 26.]; and
 processing, by the computer system, the received images to: detect physical objects in the physical environment associated with a particular class of physical objects / process the received images to detect one or more physical objects in the physical environment associated with a particular class of physical objects [See at least Figs. 1- 3, 7, par. 0028-0029, 0042-0043, 0048, 0057-0059 regarding system 20 includes an automatic target recognition (ATR) module 22. ATR module 22 analyzes the video signals and generates an output for an integration module (for example, MSI 24). In step S120, UAV state and target state information is received by MSI module 24. In step S122, MSI module 24 integrates the target state, UAV state and the filtered video information from ATR module 22 and in step S124, MSI module 24 generates a track file. As discussed above, the track file may include information regarding UAV and target kinematics, estimates for data accuracy, target related information for example, size, class, target type, whether target is cooperative or non-cooperative or any other information. One example of the target is target 72 in Fig. 2].
Kokkeby does not explicitly disclose processing, by the computer system, the received images to: distinguish one or more instances of the physical objects from a background of the received images / process the received images to distinguish one or more instances of the detected one or more physical objects. 
However, distinguishing one or more instances of detected objects was well known in the art at the time of the invention was filed as evident from the teaching of Zeng[See at least Figs. 3-8 and par. 0007, 0028, 0035, 0036-0044, 0049, 0055, 0073 regarding monitoring a first tracked object and a second tracked object and determining dissimilarity measure between them to determine whether they are a single tracked object. That is, the method is configured to distinguish one or more instances of a tracked object. The method also is configured to classify each identified object. The motion analysis and salient region detection module 112 identifies image areas for further analysis that exhibit a threshold confidence for containing objects or parts of objects.  Image areas corresponding to previously identified objects are determined using a priori information including object information of previous time-step such as the object track and position. The salient image areas can be identified using extraction algorithms including a scale-invariant feature transform (SIFT), a speeded up robust feature (SURF) algorithm, and/or a maximally stable extreme region (MSER) algorithm.  A histogram of oriented gradients (HOG) and eigen-image coefficients can be used in one embodiment. Other regions of interest in the modified image may be identified using edge, corner, and salient blob detection methods…]. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby with Zeng teachings by including “processing, by the computer system, the received images to: distinguish one or more instances of the physical objects from a background of the received images / process the received images to distinguish one or more instances of the detected one or more physical objects” for providing the benefit of a multiobject tracking in an image processing system for vehicles [See abstract, par. 0007, 0035, 0049, 0055, 0073].
Kokkeby and Zeng do not explicitly disclose tracking, by the computer system / track, a three-dimensional (3D) traiectory of a particular physical object instance of the one or more / the detected one or more physical objects.
However, tracking a 3D trajectory of a particular object instance of a detected object for the autonomous vehicle through the physical environment was well known in the art at the time of the invention was filed as evident form the teaching of Nevdahs[See at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. ]
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby and Zeng with Nevdahs teachings by including “tracking, by the computer system / track, a three-dimensional (3D) traiectory of a particular physical object instance of the one or more / the detected one or more physical objects” for providing the benefit of a three-dimensional trajectory to follow a target and to allow for control commands to the UAV [See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168].
Further on, Nevdahs teaches or suggests generating, by the computer system, based on the  tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the autonomous vehicle through the physical environment that follows the tracked 3D trajectory of the particular physical object instance / generate, based on the tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the UAV through the physical environment that follows the tracked 3D trajectory of the particular physical object instance[See at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042.].
Kokkeby, Zeng and Nevdahs do not explicitly disclose generating and continually updating, by the computer system, based on the  tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the autonomous vehicle through the physical environment that follows the tracked 3D trajectory of the particular physical object instance 
However, the generation and updating the 3D trajectory of a vehicle based on  a tracked 3D trajectory of a particular object instance of a detected object for the autonomous vehicle through the physical environment was well known in the art at the time of the invention was filed as evident form the teaching of Wang[See at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0075, 0078, 0081-0083, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding  a moving target may be capable of moving within the environment.  The moving target may always be in motion, or may be at motions for portions of a time.  The moving target may move in a fairly steady direction or may change direction.  The moving target may move in the air, on land, underground, on or in the water, and/or in space.  The moving target may be a living moving target (e.g., human, animal) or a non-living moving target (e.g., moving vehicle, moving machinery, object blowing in wind or carried by water, object carried by living target)… Optionally, the moving target may be mapped.  The movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves…(Thus the path or trajectory for the vehicle to follow  is updated as the target or object moves)]. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng and Nevdahs with Wang teachings by including “generating and continually updating, by the computer system, based on the  tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the autonomous vehicle through the physical environment that follows the tracked 3D trajectory of the particular physical object instance /  generate and continually update, based on the tracked 3D trajectory of the particular physical object instance, a planned 3D trajectory for the UAV through the physical environment that follows the tracked 3D trajectory of the particular physical object instance” for providing the benefit of a method for updating the planned three-dimensional trajectory of a vehicle [See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029,0075,0103].
Further on, when combined, Nevdahs and Wang teach or suggest generating, by the computer system, / generate control commands configured to cause the autonomous vehicle /UAV to maneuver along the planned 3D trajectory / so as to cause UAV to follow  the particular physical object instance through the physical environment in real time [See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding  the movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves…(Thus the path or trajectory for the vehicle to follow  is updated as the target or object moves).];
predict a 3D trajectory of a particular physical object instance of the one or more instances of the physical objects[See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0071-0081, 0083, 0090, 0110, 0116, 0132, 0146, 0150, 0166, 0168, 0175 regarding In block 406, an anticipated target position and velocity may be determined based on the received current target position and velocity.  Because the target and thus the motion tracking device are moving and there is inherent latency in the data transfer between the motion tracking device and the autonomous vehicle, the received current target position and velocity may be a previous target position and velocity and not an actual current target position and velocity of the target.  To compensate for the inherent latency in the data transfer, the autonomous vehicle may use target prediction techniques to determine the anticipated target position and velocity based on the current target position and velocity of the motion tracking device and/or previous target positions and velocities…  See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0180, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0270, 0281  regarding In some embodiments, a method for controlling a UAV may be implemented using the system of FIG. 2.  The method may include acquiring, when the UAV is at a first location, a target from one or more images captured by an imaging device that is carried by the UAV; and controlling the UAV to track the acquired target.  The target may be acquired based on a selected point in the one or more images.  The images may be captured by an imaging device on the movable object at the first location. The selected point in the one or more images may be associated with a set of image coordinates.  The target may be positioned at a second location that is associated with a set of world coordinates.  A transformation may be generated from the set of image coordinates to the set of world coordinates.  A direction vector from the first location to the second location may be calculated based on the transformation.  A path may be generated for the UAV to track the acquired target based on the direction vector… In some embodiments, the path may be an optimized route between the first location (associated with UAV) and the second location (associated with target).  The path may be optimized based on one or more parameters including flight distance, flight time, energy consumption, altitude, weather effects including wind directions and speed, and/or tracking of the target (such as speed and direction of target).  The path may also be optimized for the UAV to avoid one or more obstacles between the first location and the second location…]; and 
tracking, by the computer system, a three-dimensional (3D) trajectory of a particular physical object instance of the one or more instances of the physical objects based, at least in part, on the predicted 3D trajectory of the particular physical object instance [See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding  the movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object (UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves… In some embodiments, the new path may be generated using a triangulation method based on one or more images obtained at the third location, and one or more images obtained at one or more previously known locations (e.g., the first location and/or the second location).  In some other embodiments, the UAV may be controlled to fly back to its initial location (e.g., the first location, or any other location that the UAV has passed) and the new path may be generated from the initial location…].
Regarding claim 30, Kokkeby discloses a computer system [See Fig. 1 and par. 0027-0028 regarding system 20 comprising hardware, firmware and software to implement the functions] comprising: 
a processor[See Fig. 1 and par. 0027 regarding a component may be, but is not limited to being, a process running on a processor, a processor, a hardware component, an object, an executable, a thread of execution, a program, and/or a computing system. ]; and 
a memory coupled to the processor, the memory having instructions stored thereon, which when executed by the processor[See Fig. 1 and par. 0027 regarding these components can execute from various computer readable media having various data structures stored thereon. Computer executable components (or code) can be stored, for example, on computer readable media including, but not limited to, an ASIC (application specific integrated circuit), CD (compact disc), DVD (digital video disk), ROM (read only memory), floppy disk, hard disk, EEPROM (electrically erasable programmable read only memory) and memory stick in accordance with the claimed subject matter], cause the computer system to:
receive imaqes of a physical environment captured by one or more imaqe capture devices coupled to an autonomous vehicle[See at least Figs. 1, 2, 7, par. 0026-0028, 0058 regarding a UAV (not shown) includes at least one video camera, which may be a digital camera. For simplicity the singular form of camera will be used throughout, although those of ordinary skill in the art will appreciate that the UAV may include more than one camera. The UAV further includes a plurality of sensors. A video signal generated by the camera and signals generated by the sensors are transmitted to hardware components that use the signals to visualize and track the target. The ATR module 22 includes instructions to analyze the video signal 26.]; and
process the received images to detect one or more physical objects in the physical environment associated with a class of physical objects [See at least Figs. 1-3, 7, par. 0028-0029, 0042-0043, 0048, 0057-0059 regarding system 20 includes an automatic target recognition (ATR) module 22. ATR module 22 analyzes the video signals and generates an output for an integration module (for example, MSI 24). In step S120, UAV state and target state information is received by MSI module 24. In step S122, MSI module 24 integrates the target state, UAV state and the filtered video information from ATR module 22 and in step S124, MSI module 24 generates a track file. As discussed above, the track file may include information regarding UAV and target kinematics, estimates for data accuracy, target related information for example, size, class, target type, whether target is cooperative or non-cooperative or any other information. One example of the target is target 72 in Fig. 2].
Kokkeby does not explicitly disclose process the received images to distinguish one or more instances of the detected one or more physical objects. 
However, distinguishing one or more instances of detected objects was well known in the art at the time of the invention was filed as evident from the teaching of Zeng[See at least Figs. 3-8 and par. 0007, 0028, 0035, 0036-0044, 0049, 0055, 0073 regarding monitoring a first tracked object and a second tracked object and determining dissimilarity measure between them to determine whether they are a single tracked object. That is, the method is configured to distinguish one or more instances of a tracked object. The method also is configured to classify each identified object. The motion analysis and salient region detection module 112 identifies image areas for further analysis that exhibit a threshold confidence for containing objects or parts of objects.  Image areas corresponding to previously identified objects are determined using a priori information including object information of previous time-step such as the object track and position. The salient image areas can be identified using extraction algorithms including a scale-invariant feature transform (SIFT), a speeded up robust feature (SURF) algorithm, and/or a maximally stable extreme region (MSER) algorithm.  A histogram of oriented gradients (HOG) and eigen-image coefficients can be used in one embodiment. Other regions of interest in the modified image may be identified using edge, corner, and salient blob detection methods…]. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby with Zeng teachings by including “process the received images to distinguish one or more instances of the detected one or more physical objects” for providing the benefit of a multiobject tracking in an image processing system for vehicles [See abstract, par. 0007, 0035, 0049, 0055, 0073].
Kokkeby and Zeng do not explicitly disclose track a three-dimensional (3D) traiectory of a particular physical object instance of the detected one or more physical objects.
However, tracking a 3D trajectory of a particular object instance of a detected object for the autonomous vehicle through the physical environment was well known in the art at the time of the invention was filed as evident form the teaching of Nevdahs[See at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. ].
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby and Zeng with Nevdahs teachings by including “track a three-dimensional (3D) traiectory of a particular physical object instance of the detected one or more physical objects” for providing the benefit of a three-dimensional trajectory to follow a target and to allow for control commands to the UAV [See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168].
[See at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042.].

However, the generation and updating the 3D trajectory of a vehicle based on  a tracked 3D trajectory of a particular object instance of a detected object for the autonomous vehicle through the physical environment was well known in the art at the time of the invention was filed as evident form the teaching of Wang[See at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding  a moving target may be capable of moving within the environment.  The moving target may always be in motion, or may be at motions for portions of a time.  The moving target may move in a fairly steady direction or may change direction.  The moving target may move in the air, on land, underground, on or in the water, and/or in space.  The moving target may be a living moving target (e.g., human, animal) or a non-living moving target (e.g., moving vehicle, moving machinery, object blowing in wind or carried by water, object carried by living target)… Optionally, the moving target may be mapped.  The movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves…(Thus the path or trajectory for the vehicle to follow  is updated as the target or object moves)]. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng and Nevdahs with Wang teachings by including “generate and continually update, based on the tracked 3D traiectory of the particular physical object instance, a planned 3D trajectory for the autonomous vehicle through the physical environment that follows the tracked 3D trajectory of the particular physical object instance” for providing the benefit of a method for updating the planned three-dimensional trajectory of a vehicle [See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0103].
Further on, when combined, Nevdahs and Wang teach or suggest  generate control commands configured to cause the autonomous vehicle to maneuver along the planned 3D traiectory so as to cause the autonomous vehicle to follow  the particular physical object instance through the physical environment in real time [See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding  the movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves…(Thus the path or trajectory for the vehicle to follow  is updated as the target or object moves).].
Regarding claims 2, 18 and 31, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 1, 17 and 30 and are analyzed as previously discussed with respect to those claims. Further on, when combined, Zeng teaches or suggest wherein the received images are processed using a deep convolutional neural network [See Zeng: par.  0051 regarding  additional method used to apply trained classifiers to the features extracted from the image areas to identify and classify object in the image areas include utilizing a support vector machine (SVM) and a neural network. As one skilled in the art will recognize, artificial neural networks or neural networks are computer systems created for complex and adaptable decision making. By training and tuning a neural network, input data including multiple identified features can be analyzed to identify and classify objects in the image areas.].
Regarding claims 3, 19 and 32, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 1, 17 and 30 and are analyzed as previously discussed with respect to those claims. Further on, when combined, Zeng teaches or suggests wherein processing the received [See at least Figs. 3-8 and par. 0007, 0028, 0035, 0044-0045, 0049, 0055, 0073 regarding monitoring a first tracked object and a second tracked object and determining dissimilarity measure between them to determine whether they are a single tracked object. The method also is configured to classify each identified object. Pixel classifications of pixels within segmented image areas or patches are analyzed. When classifying the objects, the classification module 116 analyzes each image area and assigns a label (L) to each identified object. The classification determines the label of each identified object according to any number of classifiers. That is, the label or value indicative of a likelihood of the pixel corresponding to a particular class of objects]
Regarding claims 5 and 20, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 3 and 17 and are analyzed as previously discussed with respect to those claims. Further on, when combined, Zeng teaches or suggests  wherein processing the received images to distinguish one or more instances of the detected one or more physical objects includes: analyzing the dense per-pixel segmentation generated based on the received images to associate pixels corresponding to the particular class of physical objects with a particular instance of the particular class of  physical objects[See at least Figs. 3-8 and par. 0007, 0028, 0035, 0044-0045, 0049, 0055, 0073 regarding monitoring a first tracked object and a second tracked object and determining dissimilarity measure between them to determine whether they are a single tracked object. The method also is configured to classify each identified object. Pixel classifications of pixels within segmented image areas or patches are analyzed. It is understood that pixels are classified to particular class objects with a particular instance within the segmented image areas or patches].  
	Regarding claims 6, 21 and 33, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 5, 20 and 30 and are analyzed as previously discussed with respect to those claims. Further on, when combined, Zeng teaches or suggests wherein associating pixels corresponding to the particular class of physical objects with the particular instance of the particular class of physical objects includes: applying a grouping process to group: pixels that are substantially similar to other pixels associated with the particular instance; pixels that are spatially clustered with other pixels associated with the particular instance; and/or pixels that fit an appearance-based model for the particular class of physical objects / wherein processing the received images to distinguish the one or more instances of the detected one or more physical objects includes associating sets of pixels corresponding to the one or more instances of the class of physical objects by grouping: pixels that are substantially similar to other pixels associated with a particular instance; pixels that are spatially clustered with other pixels associated with the particular instance; and/or pixels that fit an appearance-based model for the class of physical objects[See at least Fig. 3 and par. 0028, 0044, 0048, 0052 regarding data association and clustering module to match current identified objects with prior identified objects and outputs a list of matched object-measurement pairs.  Pixel classifications of pixels within segmented image areas or patches are analyzed. It is understood that the grouping or clustering of pixels is based on spatial clustering, they fit an appearance of pixels already detected and pertaining to a class or by their similarity]. 
	Regarding claims 7 and 22, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 1 and 17, and are analyzed as previously discussed with respect to those claims. Further on, Kokkeby and Zeng teach or suggest further comprising: processing, by the computer system, / wherein the tracking system is further configured to: process the received images to extract semantic information regarding the detected one or more physical objects; wherein the semantic [See Kokkeby: par. 0026, 0028, 0059 regarding signals include information about the states of the UAV and the target, which may include position, orientation, heading, speed, acceleration and/or other kinematic states, size, type and/or class of the target, and other states.  These information is used for tracking the target. See Zeng: par. 0052-0060, 0068, 0073 regarding a data association module 118 analyzes the current object list including P, I, and L with the prior objects (a priori) and associated data including position, image area features, and classification label are updated for the current time-step in the prediction process module 117 using an object dynamic model. The data association module 118 matches the current identified objects with prior identified objects and outputs a list of matched object-measurement pairs.  When tracking detected objects, information of position of the object is understood to be extracted for comparing the object with subsequent detected objects. ]. 
	Regarding claim 8, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Kokkeby and Zeng teach or suggest wherein the semantic information includes information regarding any of a position, orientation, shape, size, scale, appearance, pixel segmentation, or activity of the detected one or more physical objects[See Kokkeby: par. 0026, 0028, 0059 regarding signals include information about the states of the UAV and the target, which may include position, orientation, heading, speed, acceleration and/or other kinematic states, size, type and/or class of the target, and other states.  These information is used for tracking the target. See Zeng: par. 0052-0060, 0068, 0073 regarding a data association module 118 analyzes the current object list including P, I, and L with the prior objects (a priori) and associated data including position, image area features, and classification label are updated for the current time-step in the prediction process module 117 using an object dynamic model. The data association module 118 matches the current identified objects with prior identified objects and outputs a list of matched object-measurement pairs.  When tracking detected objects, information of position of the object is understood to be extracted for comparing the object with subsequent detected objects. ].  
Regarding claim 23, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Further on, Nevdahs and Wang teach or suggest wherein the computer system is further configured to: process the received images to predict a 3D trajectory of the particular physical object instance; wherein the tracking is based on the predicted 3D trajectory of the particular physical object instance[See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding  the movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves… In some embodiments, the new path may be generated using a triangulation method based on one or more images obtained at the third location, and one or more images obtained at one or more previously known locations (e.g., the first location and/or the second location).  In some other embodiments, the UAV may be controlled to fly back to its initial location (e.g., the first location, or any other location that the UAV has passed) and the new path may be generated from the initial location…  (Thus the path or trajectory for the vehicle to follow  is updated as the target or object moves based on the processing of images)].
Regarding claim 14, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Nevdahs and Wang further comprising: tracking, by the computer system, a second 3D trayectory of a second particular physical object instance while tracking the particular physical object instance; and generating, by the computer system, an output based on the second tracked 3D trajectory  of the second particular physical object instance[See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036,0038-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target. In some embodiments, the particular following algorithms may include a set of movement algorithms that define autonomous vehicle behavior and target following patterns.  These target following patterns may be referred to in this disclosure as target following modes.  The target following modes may be user configurable and/or may be selected implicitly by a user or automatically by the autonomous vehicle depending on a position, a velocity, and/or a directional trajectory of a target with respect to a position, a velocity, and/or a directional trajectory of the autonomous vehicle… Alternately or additionally, a target may be tracked by detecting a position, a velocity, and/or a directional trajectory of the target with sensors, such as computer vision cameras, radars, or lasers of the autonomous vehicle… In some embodiments, during the second target following mode, an autonomous vehicle may be configured to follow a target or trajectory of a target with a given offset while maintaining payload sensor fixed on the target.  In these and other embodiments, the autonomous vehicle may follow the target by maintaining an approximate trajectory and velocity of the target.  For example, a quadcopter drone may aim a camera at a target subject and follow the target subject's travel path with a delay while staying behind the subject on the path and keeping a particular distance between the subject and the quadcopter drone and keeping a particular altitude above the subject… The trajectory data is in real time and in 3D space as specified in par. 0038 and 0042. See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073, 0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding a moving target may be capable of moving within the environment.  The moving target may always be in motion, or may be at motions for portions of a time.  The moving target may move in a fairly steady direction or may change direction.  The moving target may move in the air, on land, underground, on or in the water, and/or in space.  The moving target may be a living moving target (e.g., human, animal) or a non-living moving target (e.g., moving vehicle, moving machinery, object blowing in wind or carried by water, object carried by living target)…  the movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves… In some embodiments, the new path may be generated using a triangulation method based on one or more images obtained at the third location, and one or more images obtained at one or more previously known locations (e.g., the first location and/or the second location).  In some other embodiments, the UAV may be controlled to fly back to its initial location (e.g., the first location, or any other location that the UAV has passed) and the new path may be generated from the initial location…  (Thus the path or trajectory for the vehicle to follow  is updated as the target or object moves and the system is able to detect more than one instances of one or more objects)].  
Regarding claim 15, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kokkeby teaches or suggest wherein the autonomous vehicle is an unmanned aerial vehicle (UAV) [See Fig. 8 regarding UAV 74].
Regarding claim 16, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kokkeby and Zeng wherein the particular class of  physical objects is selected from a list of classes of physical objects comprising people, animal, vehicles, buildings, landscape features, and plants[See Kokkeby: Fig. 8 and par. 0020 regarding UAV that searches for targets. The targets may be ground-based, airborne and/or seaborne. The targets may be fixed structures, such as buildings, and may even be subsurface. It is understood that targets to classify may include people, animals, vehicles, buildings, landscape features, etc. See Zeng: Fig. 8 and par. 0047, 0073 regarding  for example, in FIG. 8, the boxes A and B are identified as vehicles while the unlabelled box is identified as road-side object.].
Regarding claim 25, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Further, on, Nevdahs and Wang teach further comprising: a propulsion system [See Nevdahs: Fig. 1 and par. 0037 regarding the autonomous vehicle 110 may be any type of autonomous vehicle, such as a drone that travels across the ground on wheels, tracks, or some other propulsion system.  See Wang: par. 0073-0077 regarding flight controller may communicate with the ESC modules to control operation of the propulsion units]; wherein the control commands are configured to cause the propulsion system to maneuver the UAV along the planned 3D trajectory[See Nevdahs: at least Figs. 1-22, par. 0031-0034, 0036, 0037-0043, 0046-0048, 0053-0054, 0060-0064, 0066, 0083, 0090, 0110, 0116, 0132, 0146, 0166, 0168 regarding steering and/or orientation commands may allow the autonomous vehicle and/or the sensor payload to follow a target at a particular proximity and to obtain different photographic images or video images or obtain other data acquisition concerning the target… See Wang: at least Figs. 1-32 and par. 0002, 0005-0008, 0016, 0020-0023, 0027-0029, 0039, 0070-0071, 0073-0078, 0081-0083, 0092, 0098, 0101, 0103, 0107, 0149, 0152-0159, 0162-0165, 0171-0177, 0188, 0207-0209, 0212-0216, 0218-0220, 0252-0253, 0267-0268  regarding flight controller may communicate with the ESC modules to control operation of the propulsion units… the movable object (UAV) may travel to the moving target and/or visually track the moving object.  A path (e.g., flight path) may be planned for the movable object(UAV) to travel to the moving object.  The path may be changed or updated as the moving object moves…].  
Regarding claim 34, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 30, and are analyzed as previously discussed with respect to that claim. Further on, Zeng teaches or suggests wherein the memory has further instructions stored thereon, which when executed by the processor, cause the computer system to further: learn appearances of a plurality of instances of the class of physical objects by processing images received from the one or more image capture devices; generate one or more appearance models based on the learned appearances; compare the sets of pixels associated with the one or more instances with the generated appearance models; and resolve unique identities for one or more of instances of the class of physical objects [See Zeng: par.  0051 regarding  additional method used to apply trained classifiers to the features extracted from the image areas to identify and classify object in the image areas include utilizing a support vector machine (SVM) and a neural network. As one skilled in the art will recognize, artificial neural networks or neural networks are computer systems created for complex and adaptable decision making. By training and tuning a neural network, input data including multiple identified features can be analyzed to identify and classify objects in the image areas. There is a learning process to tune the neural network model in order to resolve the identity and classification of the objects].

12.	Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby et al.(US 2009/0157233 A1)(hereinafter Kokkeby) in view of Zeng(US 2010/0191391 A1)(hereinafter Zeng) in further view of Nevdahs et al.(US 2016/0018822 A1)(hereinafter Nevdahs) and in further view of Wang et al.(US 2019/0011921 A1)(hereinafter Wang), as applied to claim 3, and in further view of Zhang et al. (US 2012/0148162 A1)(hereinafter Zhang).
Regarding claim 4, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
	Kokkeby, Zeng, Nevdahs and Wang do not explicitly disclose the dense per-pixel segmentation is one of a plurality of dense per-pixel segmentations comprising a tensor, each of the plurality of dense per-pixel segmentations associated with a different class of physical objects.  
However, the use of tensors in segmentation of images was well known in the art at the time of the invention was filed as evident from the teaching of Zhang [See at least Figs. 1-2 and par. 0047 regarding for each of the segments, the extraction component 130 estimates the normal direction fn of every image data point in the point cloud by employing tensor voting. It is understood in the segmentation process, the use of tensors.]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng, Nevdahs and Wang with Zhang teachings by including “the dense per-pixel segmentation is one of a plurality of dense per-pixel segmentations comprising a tensor, each of the plurality of dense per-pixel segmentations associated with a different class of physical objects” for providing the benefit of an improving segmentation scheme in an image processing system [See par. 0003-0012].

13.	Claims 10 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby et al.(US 2009/0157233 A1)(hereinafter Kokkeby) in view of Zeng(US 2010/0191391 A1)(hereinafter Zeng) in further view of Nevdahs et al.(US 2016/0018822 A1)(hereinafter Nevdahs) and in further view of Wang et al.(US 2019/0011921 A1)(hereinafter Wang), as applied to claims 1 and 30, and in further view of Moraites et al.(US 2015/0310603 A1)(hereinafter Moraites).
Regarding claims 10 and 35, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 1 and 30, and are analyzed as previously discussed with respect to those claims.  Further on, Kokkeby and Zeng teach or suggest wherein tracking the particular physical object instance includes: extracting semantic information regarding the particular physical object instance based on the images received from the one or more image capture devices[See Kokkeby: par. 0026, 0028, 0059 regarding signals include information about the states of the UAV and the target, which may include position, orientation, heading, speed, acceleration and/or other kinematic states, size, type and/or class of the target, and other states.  These information is used for tracking the target. See Zeng: par. 0052-0060, 0068, 0073 regarding a data association module 118 analyzes the current object list including P, I, and L with the prior objects (a priori) and associated data including position, image area features, and classification label are updated for the current time-step in the prediction process module 117 using an object dynamic model. The data association module 118 matches the current identified objects with prior identified objects and outputs a list of matched object-measurement pairs.  When tracking detected objects, information of position of the object is understood to be extracted for comparing the object with subsequent detected objects. ]; receiving sensor data from one or more other non-visual sensors, the sensor data indicative of any of a position, orientation, or motion of the particular physical object instance / further comprising: receiving, by the computer system, sensor data from one or more other sensors coupled to the autonomous vehicle [See Kokkeby: par. 0046, 0051 regarding the target may be located using GPS or tracked by an external source. Another mode is tracking the object internally from external sensor reports such as electronic support measures (ESM), radar, automatic/assisted target recognition (ATR) feeds, identify friend/foe (IFF) or other kinematic updates. Thus, at least the position of the target or object is received.].

However, predicting 3D trajectories of a target using spatiotemporal information from sensors and images was well known in the art at the time of the invention was filed as evident form the teaching of Moraites[See Figs. 3A-5, 9B-9D, par. 0002-0004, 0047, 0065 regarding pixels of the FPA being operative to capture a portion of a trail of energy associated with the heat signature of the fired projectile, the captured portion of the trail of energy being a two-dimensional representation over time of a three-dimensional trajectory of the fired projectile projected onto the FPA(focal plane array); an image processor located on board the vehicle operative to receive signals from the FPA corresponding to the captured portion of the trail of energy, the processor being operative to post-process in near real time the signals from the FPA and to make a determination as to whether the in-flight vehicle was the intended target of the fired projectile by analyzing the relationship of the captured portion of the trail of energy with respect to the FOV..]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng, Nevdahs and Wang with Moraites teachings by including “predicting a 3D trajectory for the particular physical object instance by processing the extracted semantic information and received sensor data using a spatiotemporal factor graph / processing, by the computer system, the received sensor data with the received images using a spatiotemporal factor graph to predict a 3D trajectory of the particular object instance; wherein the tracking is based on the predicted 3D trajectory of the particular physical object instance” for [See par. 0002-0004, 0047, 0065].

14.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby et al.(US 2009/0157233 A1)(hereinafter Kokkeby) in view of Zeng(US 2010/0191391 A1)(hereinafter Zeng) in further view of Nevdahs et al.(US 2016/0018822 A1)(hereinafter Nevdahs) and in further view of Wang et al.(US 2019/0011921 A1)(hereinafter Wang), as applied to claim 17, and in further view of Bleiweiss(US 2017/0351933 A1)(hereinafter Bleiweiss).
	Regarding claim 26,  Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. 
	Kokkeby, Zeng, Nevdahs and Wang do not explicitly disclose  wherein the first image capture device includes an array of stereoscopic cameras arranged along a perimeter of the UAV so as to provide a stereoscopic view at a plurality of angles around the UAV.  
However, providing an array of cameras to capture 3D data in UAVs was well known in the art at the time of the invention was filed as evident from Bleiweiss[See par. 0018 regarding drones 212 may include one or more cameras 214, a camera locator 216 and drone controller 218. The one or more cameras 214 (e.g., RealSense.TM. DS4 camera) include multiple modes, lens, illuminators (e.g., infrared (IR) and ultraviolet (UV)) and filters to capture images in various spectrums (e.g., visual spectrum, infrared spectrum and ultraviolet spectrum). The one or more cameras 214 may be monoscopic, stereoscopic or multiscopic].Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng, Nevdahs and Wang with Bleiweiss teachings by including “wherein the first image capture device includes an array of stereoscopic cameras arranged along a perimeter of the UAV so as to provide a stereoscopic [See par. 0001, 0018].

15.	Claims 12 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby et al.(US 2009/0157233 A1)(hereinafter Kokkeby) in view of Zeng(US 2010/0191391 A1)(hereinafter Zeng) in further view of Nevdahs et al.(US 2016/0018822 A1)(hereinafter Nevdahs) and in further view of Wang et al.(US 2019/0011921 A1)(hereinafter Wang),  as applied to claims 1 and 17,  and in further view of Soll et al.(US 2016/0054737 A1)(hereinafter Soll).
	Regarding claims 12 and 27, Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claims 1 and 17, and are analyzed as previously discussed with respect to those claims.
	Kokkeby, Zeng, Nevdahs and Wang do not explicitly disclose further comprising: generating, by the computer system, control commands configured to cause a gimbal mechanism to adjust an orientation of the image capture device relative to the autonomous vehicle so as to keep the tracked particular physical object instance within a field of view of the image capture device and wherein the second image capture device is mounted to the UAV via a gimbal mechanism, the gimbal mechanism enabling the camera to adjust orientation relative to the UAV.  
However, providing a gimbal mechanism to adjust the orientation of the image capture device was well known in the art at the time of the invention was filed as evident from Soll [See par. 0045 regarding in some instances, the gimbal that carries the camera on the UAV can be controlled independently of the UAV's flight motions. For instance, when the UAV itself is hovering in place at a given waypoint, the gimbal can move the camera along 3 axes in such a way that the user stays in frame of the camera]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng, Nevdahs and Wang with Soll teachings by including “further comprising: [See par. 0045].
	Regarding claims 28 and 29, Kokkeby, Zeng, Nevdahs, Wang and Soll teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Soll teaches or suggest  wherein the gimbal mechanism is a hybrid mechanical-digital gimbal system, the hybrid mechanical-digital gimbal system including: mechanical gimbal configured to rotate the second image capture device about a first axis relative to the UAV; and an image processing system configured to rotate images captured by the second image capture device about a second axis relative to the UAV, wherein the computer system is further configured to: generate control commands configured to cause the gimbal mechanism to adjust an orientation of the second image capture device relative to the UAV so as to keep the tracked particular physical object instance within a field of view of the second image capture device[See par. 0045 regarding in some instances, the gimbal that carries the camera on the UAV can be controlled independently of the UAV's flight motions. For instance, when the UAV itself is hovering in place at a given waypoint, the gimbal can move the camera along 3 axes in such a way that the user stays in frame of the camera. It is understood that the displayed images are adjusted when there is a change of orientation of the camera]..  

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kokkeby et al.(US 2009/0157233 A1)(hereinafter Kokkeby) in view of Zeng(US 2010/0191391 A1)(hereinafter Zeng) in further view of Nevdahs et al.(US 2016/0018822 A1)(hereinafter Nevdahs) and in further view of Wang et al.(US 2019/0011921 A1)(hereinafter Wang), as applied to claim 1,  and in further view of Miller et al.(US 2014/0306866 A1)(hereinafter Miller). 
	Regarding claim 13,  Kokkeby, Zeng, Nevdahs and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Kokkeby, Zeng, Nevdahs and Wang do not explicitly disclose further comprising: generating, by the computer system, an augmentation based on the tracking of the particular physical object instance; and causing, by the computer system, the generated augmentation to be presented at an augmented reality (AR) device.  
However, the use of augmented reality devices was well known in the art at the time of the invention was filed as evident from Miller [See Fig. 22, par. 0173 regarding a "bird's eye" or manned or unmanned aerial vehicle (or "UAV") view is presented (164). The depicted view (164) may be presented in full virtual mode to a player, for example, who may be sitting on a couch at home with a large computer display (90) or a head mounted display (300); alternatively, such view may be presented as an augmented reality view to a player who happens to be in an airplane or other flying vehicle (i.e., "augmented" or blended because to a person in such a position, at least portions of the view would be actual reality)…]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kokkeby, Zeng, Nevdahs and Wang with Miller teachings by including “further comprising: generating, by the computer system, an augmentation based on the tracking of the particular physical object instance; and causing, by the computer system, the generated augmentation to be presented at an augmented reality (AR) device” for providing the benefit of an improved visualization of the object in the UAV[See par. 0173].
Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Ana Picon-Feliciano/Examiner, Art Unit 2482       



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482